DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 09/15/2021, said application claims a priority date of 05/11/2020.  
Claims 1-15 are pending in the case.  
Claims 1, 14 and 15 are independent claims.

	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3:
Claim 3 recites the limitation "the first size…" in line 5 and “the second size…” in line 10.  There is insufficient antecedent basis for these limitations in the claim.

Claim 5:
	Claim 5 recites “the first size…the second size and the third size” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8:
	Claim 8 recites “the third representation of the third media message…” in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim(s) 1, 6, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2016/0099901 A1, published 04/07/2016, hereinafter “Allen”) in view of Spiegel (US 8,914,752 B1, issued 12/16/2014, hereinafter “Spiegel”).

Independent Claims 1, 14 and 15:
	Allen discloses a system configured to communicate with a display generation component, comprising (Allen: Fig. 1, ¶ [0020]-[0021]):
one or more processors (Allen: Fig. 1, ¶ [0018].); and 
memory [non-transitory computer-readable medium] storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for performing a method comprising (Allen: Fig. 1, ¶ [0018].): 
displaying, via the display generation component, a media user interface that includes (A message gallery (media user interface) can be displayed to the user, Allen: Figs. 1 and 10, ¶ [0037]-[0038].): 
at a first location, a first representation of a first media message (A first message is displayed to the user, Allen: Fig. 10, ¶ [0038].  Examiner considers the location where the first message is displayed to be the first location.), and 
at a second location, a second representation of a second media message (A next message is displayed after the first message, Allen: Fig. 10, ¶ [0038].  Examiner considers the location where the second message is displayed to be the second location.); 
in response to displaying the media user interface and not based on user input corresponding to the media user interface, playing the first media message (In response to displaying the message gallery, a first message is automatically displayed (i.e. not based on user input applied when message gallery is presented), Allen: Fig. 10, ¶ [0037]-[0038].); and 
in response to detecting completion of playing through the first media message: 
displaying, the second representation of the second media message without displaying, via the display generation component, a representation corresponding to the first media message (Allen: Fig. 10, ¶ [0037]-[0038].).
Allen does not appear to expressly teach a system, medium and method wherein the second location is different from the first location.
wherein the second location is different from the first location (Spiegel: Fig. 3, claim 1, column 2 lines 54-60.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen wherein the second location is different from the first location, as taught by Spiegel.
One would have been motivated to make such a combination in order to provide a better visual indication of how many messages are in the set of messages (Spiegel: Fig. 3, claim 1, column 2 lines 54-60.).

Claim 6:
The rejection of claim 1 is incorporated.  Allen in view of Spiegel further teaches a system wherein the one or more programs including instructions for: 
in response to detecting completion of playing through the first media message, playing the second media message without receiving further user input (Allen: Fig. 10, ¶ [0037]-[0038]; Spiegel: Fig. 3, claim 1, column 2 lines 54-60.).

Claim 12:
The rejection of claim 1 is incorporated.  Allen in view of Spiegel further teaches a system wherein a representation of a currently playing media message is displayed with a first background color that is different from the background color of respective displayed representations of media message that are not currently playing (A story can be composed of different messages provided by different users, Allen: ¶ [0039]. The message can be a photograph that is displayed for a particular amount of time (playing), Allen: Fig. 3, ¶ [0023]-[0024].  It is clear that a currently playing photograph can comprise a background color that is different from other photos shared in the story, Allen: Fig. 10, ¶ [0037]-[0038]; Spiegel: Figs. 2 and 3, column 2 lines 54-60.).

Claim(s) 2, 3, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Spiegel and further in view of Neuman et al. (US 2010/0318928 A1, published 12/16/2010, hereinafter “Neuman”).

Claim 2:
	The rejection of claim 1 is incorporated.  Allen in view of Spiegel further teaches a system wherein: 
displaying, the first representation of the first media message at the first location includes displaying the first representation of the first media message at the first location and at a first size (Spiegel: Fig. 3, claim 1, column 2 lines 54-60.); and 
displaying the second representation of the second media message at the second location includes displaying the second representation of the second media message at the second location and at a second size (Spiegel: Fig. 3, claim 1, column 2 lines 54-60.).
wherein the second size is different from the first size.
However, Neuman teaches a system wherein the second size is different from the first size (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Allen in view of Spiegel wherein the second size is different from the first size, as taught by Neuman.
One would have been motivated to make such a combination in order to provide a more visually appealing presentation of the set of media content items (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).

Claim 3:
The rejection of claim 1 is incorporated.  Allen in view of Spiegel further teaches a system wherein the one or more programs including instructions for: 
displaying, via the display generation component, concurrently with the first representation of the first media message at the first location and with the second representation of the second media message at the second location (Spiegel: Fig. 3, claim 1, column 2 lines 54-60.): 
at a third size and at a third location different from the first location and second location, a third representation of a third media message (Spiegel: Fig. 3, claim 1, column 2 lines 54-60.); and 
in response to detecting completion of playing through the first media message: 
displaying, the second representation of the second media message without displaying, via the display generation component, the first representation of the first media message (Spiegel: Fig. 3, claim 1, column 2 lines 54-60.); and 
displaying, the third representation of the third media message (Spiegel: Fig. 3, claim 1, column 2 lines 54-60.).
Allen in view of Spiegel does not appear to expressly teach a system wherein:
the third size is different from a first size (presumably of the first media message at the first location);
the second representation is displayed at the first size and at the first location in response to the detecting the completion of playing through the first media message; and
the third representation is displayed at the second size and at the second location in response to the detecting the completion of playing through the first media message.
However, Neuman teaches a system wherein:
the third size is different from a first size (Neuman: Fig. 3, ¶ [0050], [0052], [0082].);
the second representation is displayed at the first size and at the first location in response to the detecting the completion of playing through the first media message (Neuman: Fig. 3, ¶ [0067]); and
the third representation is displayed at the second size and at the second location in response to the detecting the completion of playing through the first media message (Neuman: Fig. 3, ¶ [0067]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Allen in view of Spiegel wherein:
the third size is different from a first size (presumably of the first media message at the first location);
the second representation is displayed at the first size and at the first location in response to the detecting the completion of playing through the first media message; and
the third representation is displayed at the second size and at the second location in response to the detecting the completion of playing through the first media message, as taught by Neuman.
One would have been motivated to make such a combination in order to provide a more visually appealing presentation of the set of media content items (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).

Claim 5:
	The rejection of claim 1 is incorporated.  Allen in view of Spiegel does not appear to expressly teach a system wherein the first size (presumably of the first representation) is larger than the second size (presumably of the second representation) and the third size (presumably of a third representation).
wherein the first size is larger than the second size and the third size (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Allen in view of Spiegel wherein the first size is larger than the second size and the third size, as taught by Neuman.
One would have been motivated to make such a combination in order to provide a more visually appealing presentation of the set of media content items (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).

Claim 7:
	The rejection of claim 1 is incorporated.  Allen in view of Spiegel does not appear to expressly teach a system wherein, prior to detecting completion of playing through the first media message, a fourth representation of a fourth media message is not concurrently displayed with the first representation of the first media, the one or more programs including instructions for: 
after detecting completion of playing through the first media message, displaying, via the display generation component, the fourth representation of the fourth media message.
However, Neuman teaches a system wherein, prior to detecting completion of playing through the first media message, a fourth representation of a fourth media message is not concurrently displayed with the first representation of the first media, the one or more programs including instructions for (The number of items displayed in the : 
after detecting completion of playing through the first media message, displaying, via the display generation component, the fourth representation of the fourth media message (Items are continuously shifted until the last item in the list is played, Neuman: ¶ [0059]-[0060], [0067], [0069].  Accordingly, a fourth item will be displayed when the first item finishes playing.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Allen in view of Spiegel wherein, prior to detecting completion of playing through the first media message, a fourth representation of a fourth media message is not concurrently displayed with the first representation of the first media, the one or more programs including instructions for: 
after detecting completion of playing through the first media message, displaying, via the display generation component, the fourth representation of the fourth media message, as taught by Neuman.
One would have been motivated to make such a combination in order to provide a more visually appealing presentation of the set of media content items (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).

Claim 8:
	The rejection of claim 1 is incorporated.  Allen in view of Spiegel further teaches a system wherein the computer system is configured to communicate with one or more input devices, the one or more programs including instructions for (Allen: Fig. 1, ¶ [0021].): 
while playing the second media message, displaying a next media user interface object in the media user interface that, when activated, causes completion of playing of the second media message (When a touch input is applied to a currently playing message, a next message is displayed, Spiegel: Figs. 2 and 3, column 2 lines 11-33.  Accordingly, Examiner considers the currently playing message to be a “next media user interface object.”); 
while playing the second media message, receiving, via the one or more input devices, activation of the next media user interface object (Spiegel: Figs. 2 and 3, column 2 lines 11-33); and 
in response to receiving activation of the next media user interface object, displaying, via the display generation component, the third representation of the third media message without displaying, via the display generation component, the second representation of the second media message (Spiegel: Figs. 2 and 3, column 2 lines 11-33).
Allen in view of Spiegel does not appear to expressly teach a system wherein the third representation of the third media message is displayed at the first location.
wherein the third representation of the third media message is displayed at the first location (Neuman: Fig. 3, ¶ [0067], [0069].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Allen in view of Spiegel wherein the third representation of the third media message is displayed at the first location, as taught by Neuman.
One would have been motivated to make such a combination in order to provide a more visually appealing presentation of the set of media content items (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Spiegel and further in view of Neuman and further in view of Voss et al. (US 10,963,145 B1, filed on 12/30/2019).

Claim 4:
	The rejection of claim 1 is incorporated.  Allen in view of Spiegel further teaches a system wherein the computer system is configured to communicate with one or more input devices, the one or more programs including instructions for (Allen: Fig. 1, ¶ [0021].): 
receiving data corresponding to media message including the first media message that is a first message from a first remote user and the second media message that is a second message from a second remote user that is different from the first remote user (The device can receive data ; 
displaying, via the display generation component, a notification corresponding to the media message; 
while displaying the notification, receiving, via the one or more input devices, selection of the notification; 
wherein displaying the media user interface occurs in response to receiving selection of the notification; and 
wherein playing the first media message occurs in response to displaying the media user interface (Allen: Figs. 1 and 10, ¶ [0037]-[0038].).
Allen in view of Spiegel does not appear to expressly teach a system wherein the one or more programs including instructions for:
displaying, via the display generation component, a notification corresponding to the media message; 
while displaying the notification, receiving, via the one or more input devices, selection of the notification; 
wherein displaying the media user interface occurs in response to receiving selection of the notification.
However, Voss teaches a system wherein the one or more programs including instructions for:
displaying, via the display generation component, a notification corresponding to the media message (The notification can correspond to ; 
while displaying the notification, receiving, via the one or more input devices, selection of the notification (Voss: Fig. 10, column 14 lines 38-51); 
wherein displaying the media user interface occurs in response to receiving selection of the notification (Voss: Fig. 10, column 14 lines 38-51).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Allen in view of Spiegel wherein the one or more programs including instructions for:
displaying, via the display generation component, a notification corresponding to the media message; 
while displaying the notification, receiving, via the one or more input devices, selection of the notification; 
wherein displaying the media user interface occurs in response to receiving selection of the notification, as taught by Voss.
One would have been motivated to make such a combination in order to provide a more efficient and prioritized access to content (Voss: Fig. 10, column 14 lines 38-51).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Spiegel and further in view of Rizzi (US 2018/0227341 A1, published 08/09/2018, hereinafter “Rizzi”).

Claim 9:
	The rejection of claim 1 is incorporated.  Allen in view of Spiegel does not appear to expressly teach a system wherein the one or more programs including instructions for: 
subsequent to playing a final media message, displaying, via the display generation component, a replay user interface object in the media user interface that, when activated, plays the first media message before proceeding to playing subsequent media message.
	However, Rizzi teaches a system wherein the one or more programs including instructions for: 
subsequent to playing a final media message, displaying, via the display generation component, a replay user interface object in the media user interface that, when activated, plays the first media message before proceeding to playing subsequent media message (After the last message is displayed, the screen returns to an initial state “K”, in state “K” a replay control is presented so that the set of messages can be played in sequence, Rizzi: Fig. 12, ¶ [0194].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Allen in view of Spiegel wherein the one or more programs including instructions for: 
subsequent to playing a final media message, displaying, via the display generation component, a replay user interface object in the media user interface that, when activated, plays the first media message before proceeding to playing subsequent media message, as taught by Rizzi.
One would have been motivated to make such a combination in order to improve the user’s experience by providing more effective controls for interacting with the collection of messages (Rizzi: Fig. 12, ¶ [0194].).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Spiegel, further in view of Paul (US 10,924,446 B1, filed 10/08/2018, hereinafter “Paul”) and further in view of Christensen et al. (US 2005/0144247 A1, published 06/30/2005, hereinafter “Christensen”).

Claim 10:	
	The rejection of claim 1 is incorporated.  Allen in view of Spiegel does not appear to expressly teach a system wherein the first media message, the second media message, and the third media message were directed to a target group of devices, including the computer system, the one or more programs including instructions for: 
displaying, via the display generation component, a multicast affordance in the media user interface that, when activated, initiates a process for sending an audio multicast message to the target group of devices.
However, Paul teaches a system wherein the first media message, the second media message, and the third media message were directed to a target group of devices, including the computer system, the one or more programs including instructions for (The shared story (comprising multiple media messages) can comprise : 
displaying, via the display generation component, a multicast affordance in the media user interface that, when activated, initiates a process for sending an audio multicast message to the target group of devices (A reply element is displayed in the story interface, Paul: Fig. 3, column 4 lines 61-67 and column 5 lines 1 -2.  The user can select to reply to the authors associated with the shared story (target group), Paul: Fig. 4, claim 1, column 5 lines 26-42.  The microphone icons in Figs. 4 and 5 suggest that the user can provide an audio reply.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Allen in view of Spiegel wherein the first media message, the second media message, and the third media message were directed to a target group of devices, including the computer system, the one or more programs including instructions for: 
displaying, via the display generation component, a multicast affordance in the media user interface that, when activated, initiates a process for sending an audio multicast message to the target group of devices, as taught by Paul.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for interacting with the users associated with a shared story (Paul: Figs. 3-5, claim 1)

Christensen teaches a system wherein the chat interface can send an audio message (Christensen: claim 11, Figs. 3-4C, ¶ [0038]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Allen in view of Spiegel and further in view of Paul wherein the chat interface can send an audio message, as taught by Christensen.
One would have been motivated to make such a combination in order to provide more options to effectively communicate via the chat interface (Christensen: claim 11, Figs. 3-4C, ¶ [0038]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Spiegel and further in view of Paul.

Claim 11:
	The rejection of claim 1 is incorporated.  Allen in view of Spiegel does not appear to expressly teach a system wherein the one or more programs including instructions for: 
while playing a respective media message, displaying, via the display generation component and in the media user interface, a name of a respective user from which the respective media message was received.
	However, Paul teaches a system wherein the one or more programs including instructions for: 
while playing a respective media message, displaying, via the display generation component and in the media user interface, a name of a respective user from which the respective media message was received (Paul: claim 1, Fig. 3, column 4 lines 53-60.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Allen in view of Spiegel wherein the one or more programs including instructions for: 
while playing a respective media message, displaying, via the display generation component and in the media user interface, a name of a respective user from which the respective media message was received, as taught by Paul.
One would have been motivated to make such a combination in order to provide a more effective means for identifying the author of a particular message within the shared story (Paul: claim 1, Fig. 3, column 4 lines 53-60.).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Spiegel and further in view of Allen et al. (US 10,523,625 B1, issued 12/31/2019, hereinafter “Allen2”).

Claim 13:
	The rejection of claim 1 is incorporated.  Allen in view of Spiegel does not appear to expressly teach a system wherein the media message are audio messages.
	However, Allen2 teaches a system wherein the media message are audio messages (Allen2: column 5 lines 27-57.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Allen in view of Spiegel wherein the media message are audio messages, as taught by Allen2.
	One would have been motivated to make such a combination in order to provide more flexibility in the type of messages that can be included in a story (Allen2: column 5 lines 27-57.).

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

Brownhill et al., US 20190138951 (The user can select a notification to access a story, ¶ [0065] last sentence)

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175